Citation Nr: 0405663	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1967 to 
January 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for PTSD.  The veteran entered a notice of disagreement with 
this decision in April 2003; the RO issued a statement of the 
case in May 2003; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in July 2003. 


REMAND

Specifically, the veteran claims that he experienced in-
service stressors of 1) mortar fire and rocket fire on the 
base where he was stationed, especially at nights and during 
holidays, including on December 31st; 2) infiltration of his 
unit and gunfights between the unit and the enemy, including 
on July 4th; 3) the death of a member of his unit with 
surname Gonzalez from New Mexico; 4) the wounding in the leg 
of a member of his unit, Sergeant Smith, from shrapnel from a 
rocket attack that hit above the living quarters; and 5) he 
witnessed the dead bodies of the Viet Cong. The veteran 
reported that, in addition to being a cook, his duties in 
Vietnam included driving a truck and standing guard duty.  
The veteran's DD Form 214 reflects that he had 8 months and 
26 days of foreign or sea service. 

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors, including especially unit histories of the 
veteran's unit for the period of Vietnam service.  The RO 
should attempt to develop the veteran's reported in-service 
stressors through the USASCRUR.  The United States Court of 
Appeals for Veterans Claims has indicated that unit histories 
are important in the verification of stressful events such as 
mortar and rocket attacks on the veteran's base.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (unit record 
description of rocket attacks on veteran's unit objectively 
corroborates a claim of having experienced the stressful 
event of rocket attacks); see also Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, is not necessary).  .  

In approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by RO adjudicators.  
If the RO concludes that the record establishes the existence 
of such stressor(s), only then should the case be referred 
for a VA psychiatric or PTSD examination for the purpose of 
determining the sufficiency of the stressor(s), and whether 
the remaining elements required to support a diagnosis of 
PTSD have been met.  In referring such case for a VA 
examination, the RO should specify to the examiner precisely 
which stressor(s) have been accepted as established by the 
record, and the medical examiner must be instructed that only 
those events may be considered in determining whether a 
stressor(s) to which the veteran was exposed during service 
was of sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the RO determines 
that the record does not establish the existence of alleged 
stressors, a VA psychiatric examination to determine whether 
PTSD due to service is present is pointless.  Likewise, if 
the VA examiner renders a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
RO has accepted, the VA examination would be inadequate for 
rating purposes. 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2003).  Service connection for PTSD no longer 
requires a "clear diagnosis of PTSD."  

This case is REMANDED to the RO for the following action:

1.  The RO should again review the claims file and 
ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  The 
RO should also notify the veteran of what evidence 
is required to substantiate his claim for service 
connection for PTSD, what evidence, if any, the 
veteran is to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  Thereafter, the RO should contact USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, Virginia 
22150-3097, furnish it a copy of the veteran's 
service personnel records and list of claimed in-
service stressors, as well as specific information 
about his military service, the organizations in 
which he served, including in Vietnam, and his 
duties therein, and request it to verify for the 
record the abovementioned incidents the veteran has 
claimed to be in-service stressors.  All documents 
and responses from USASCRUR should be associated 
with the claims folder. 

3.  After a response has been received from 
USASCRUR, the RO should furnish the veteran and his 
representative a copy of the response and afford 
him an opportunity to respond thereto, to include 
submission of additional evidence and argument.  
All responses should be associated with the claims 
folder.

4.  Thereafter, the RO should review the evidence 
and make a specific determination, based upon the 
complete record, as to whether the veteran engaged 
in combat with the enemy and/or experienced any 
alleged stressor, and whether the evidence is 
sufficient to establish the occurrence of such 
stressor(s).  If, and only if, the RO determines 
that the record establishes the occurrence of a 
stressor, any such stressor should be specified for 
the record.

5.  Following the completion of the foregoing, and 
if a stressor is verified, the RO should schedule 
the veteran for a VA psychiatric or PTSD 
examination to determine whether any diagnosed PTSD 
is related to his military service.  After a review 
of all pertinent evidence and evaluation of the 
veteran, the VA psychiatric examiner should 
determine whether the veteran currently suffers 
from PTSD as a result of stressful events during 
his military service.  The claims folder, to 
include any additional evidence received in 
connection with the above development, and a copy 
of this Remand Order must be made available to and 
reviewed by the examiner prior to the examination, 
and the examiner should indicate in writing that 
he/she has reviewed the relevant documents that 
pertain to this case.  The psychiatric examiner 
should comment as to whether a current diagnosis of 
PTSD is linked to a specific corroborated stressor 
event the veteran experienced in service, pursuant 
to the diagnostic criteria set forth in the DSM-IV.  
In determining whether or not the veteran has PTSD 
due to an in-service stressor, only the verified 
history detailed in the reports provided by 
USASCRUR and/or the RO may be relied upon.  If PTSD 
is diagnosed, the clinical findings and other 
factors to support the diagnosis should be set 
forth, to specifically include the etiology of the 
PTSD and a recitation of the stressor(s) relied 
upon to support the diagnosis.   

6.  After the development requested above has been 
completed to the extent possible, the RO should 
readjudicate the issue of entitlement to service 
connection for PTSD.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case that correctly advises the 
veteran of the current regulatory requirements to 
establish service connection for PTSD, including 
the need for a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a) and the DSM-IV.  The veteran 
and his representative should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



